Case: 11-60448       Document: 00511678955         Page: 1     Date Filed: 11/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 29, 2011
                                     No. 11-60448
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




TYRES FRAI’ AUNT AUTREY,

                                                  Plaintiff-Appellant,

versus

HUNTINGTON INGALLS, INCORPORATED,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                No. 1:10-CV-290




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Tyres Autrey appeals, pro se, a summary judgment on his pro se complaint

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60448    Document: 00511678955     Page: 2   Date Filed: 11/29/2011




                                 No. 11-60448

of race and sex discrimination, retaliation, defamation, and slander. In the dis-
trict court, he conceded some of the claims.
      The district court explained its ruling in a thorough and convincing Memo-
randum Opinion and Order. The court noted that there was no evidence of dir-
ect discrimination and that under the burden-shifting framework, the employer
had proffered a legitimate reason for choosing another person for the position
that Autrey sought. Specifically, the company relied on the fact that the other
person already had experience in the warehouse and had a bachelor’s degree.
Autrey’s other arguments asserted on appeal are similarly without merit.
      The summary judgment is AFFIRMED, essentially for the reasons stated
by the district court.